Title: To George Washington from Edmund Randolph, 5 August 1792
From: Randolph, Edmund
To: Washington, George



Dear Sir.
Philadelphia August 5. 1792.

The inclosed letter has been delayed, longer than I intended. But whenever I have sat down to finish it, I have been unexpectedly interrupted. I trust, however, that it will reach you, before you shall have taken your definitive resolution.
I have seen Fraunces thrice at the house; and he has informed me each time, that every thing was right.
Parties run high here in the choice of electors and representatives. The contest is now brought to such a point, that two opposite tickets, without any one name being the same in both, will be vehemently supported. I suspect, that Mr Fitzsimmons’s election is very precarious. He certainly will miscarry, unless the old republican party should be found to be more numerous, than the old constitutional one. For, altho’ the denominations are now lost, the members of them continue unchanged in their temper to each other. The quakers seem to be undergoing a revolution

in their friendship for governor Mifflin. They insinuate, that he roused the opposition of the people to the appointment of conferees for adjusting a ticket. I cannot ascertain, whether they have good grounds for their resentment.
We are in hourly expectation of two arrivals from France; from whence we have received no intelligence later than the affair of Gouvion, as published in the gazettes.
Mrs Randolph begs to be presented to Mrs Washington in the most respectful manner; and I always am, my dear sir, with a very affectionate attachment Yr obliged humble serv.

Edm: Randolph.

